In an action brought by the plaintiff to recover damages for personal injuries sustained when a private car owned by defendant-respondent Walker, in which plaintiff was a passenger, collided with a taxicab owned by defendant-appellant Speziale and operated by defendant-appellant Shirghio, the jury returned a verdict against the defendants-appellants, and in favor of the defendant-respondent for no cause of action. Defendants-appellants appealed from the judgment against them, and plaintiff appealed from that part of the judgment which dismissed the complaint against the defendant-respondent. Judgment, in so far as appealed from, unanimously affirmed, with costs in favor of the plaintiff against the defendants-appellants, and in favor of the defendant-respondent against the plaintiff. The verdict was not against the weight of the evidence. We do not overlook or condone the impropriety of some of the questions asked by counsel for the defendant-respondent, but we hold that these were adequately dealt with by the trial court and that under all the circumstances of the case the defendants-appellants were not deprived of a fair trial. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.